ex-10.26.4
 
THIRD AMENDMENT TO LOAN AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Agreement”) is made as of October
22, 2008 by and between EMERITUS CORPORATION, a Washington corporation
(“Borrower”), and NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation
(“Lender”), with respect to the following:
 
RECITALS:
 
A. Borrower and Lender (as successor to Healthcare Realty Trust Incorporated, a
Maryland corporation (“HRT”)) are parties to that certain Second Amended and
Restated Loan Agreement dated as of March 3, 2005, as amended by that certain
Amendment to Loan Agreement dated as of August 6, 2007 and that certain Second
     Amendment to Loan Agreement dated as of March 3, 2008 (as amended, the
“Loan Agreement”), pursuant to the terms and conditions of which a loan in the
principal amount of Twenty-One Million Four Hundred Twenty-Six Thousand Dollars
($21,426,000) is due from Borrower to Lender (the “Loan”).  Unless otherwise
defined
     herein, all initially-capitalized terms herein shall have the same meanings
given to such terms in the Loan Agreement.
 
B. The Loan is evidenced by that certain Second Amended and Restated Note dated
March 3, 2005, in the original principal amount of the Loan, executed by
Borrower in favor of HRT (the “Note”), which Note has been assigned from HRT to
Lender pursuant to that certain Allonge dated as of April 26, 2007.
 
C. Borrower has requested that Lender extend the Maturity Date of the Note and
modify certain other terms of the Loan.  Lender is willing to grant Borrower’s
request upon the terms and subject to the conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower hereto agree as follows:
 
1. Modification to Loan Documents.  Effective as of the Third Amendment
Effective Date (as defined below), the Loan Documents shall be deemed amended as
follows:
 
(a) The term “Maturity Date” as defined in Section 1 of the Note shall mean
March 31, 2012.
 
(b) Section 2(a) of the Note shall be deleted in its entirety and the following
substituted therefor:
 
“Interest shall accrue on the principal amount outstanding hereunder at the rate
of eight and one-half percent (8.5%) per annum through March 3, 2009.  From and
after March 4, 2009, Interest shall accrue on the principal amount outstanding
hereunder at the rate of nine percent (9%) per annum.”
 

 
1

--------------------------------------------------------------------------------

 

(c) The following shall be added immediately following Section 5 of the Note:
 
“Notwithstanding the foregoing, Borrower shall have the right to prepay the Loan
in whole, but not in part, provided, however, that to prepay the Loan, Borrower
must give Lender written notice of Borrower’s election to prepay the Loan by no
later than December 1st of the calendar year immediately preceding the year in
which the
 prepayment is to occur (e.g., by December 1, 2009 in the event Borrower elects
to prepay the Loan in 2010) and therein specifying the calendar quarter within
which the prepayment shall occur.  Further, Borrower must give Lender not less
than thirty (30) days prior written notice specifying the date within the
calendar quarter identified
 by Borrower on which such prepayment will occur.  If Borrower elects to prepay
the Loan but fails to do so on the required date, Borrower shall have no further
right to prepay the Loan prior to the Maturity Date.”
 
(d) All of the other Loan Documents not specifically described in this Section 1
shall be deemed amended to reflect the amendments described herein.
 
2. Amendment Conditions.  Notwithstanding Lender’s negotiation, preparation or
execution of this Agreement or any of the instruments or documents required
herein and notwithstanding anything else to the contrary, no modification or
amendment to the Loan, the Note or the Loan Documents shall be deemed to have
occurred unless and
    until all of the following conditions (the “Amendment Conditions”) have been
satisfied (the date of such satisfaction, the “Third Amendment Effective Date”):
 
(a) Borrower shall execute and acknowledge, where applicable, and deliver to
Lender each of the following:
 
(i) this Agreement in form and substance satisfactory to Lender;
 
(ii) amendments to the Mortgages in form and substance satisfactory to Lender
(the “Mortgage Amendments”); and
 
(iii) any instructions to Fidelity National Title Insurance Company (the “Title
Company”) as may be requested by the Title Company as necessary to carry out the
terms of this Agreement.
 
(b) The Title Company shall be unconditionally and irrevocably committed to
issue to Lender, at Borrower’s sole cost and expense, such endorsements to the
existing lender’s title insurance policies covering the facilities known as (i)
Anderson Place, in Anderson, South Carolina, and (ii) Creston Village, in Paso
Robles, California
      (collectively, the “Title Policies”), as Lender may reasonable require,
including a CLTA 110.5 endorsement or its equivalent.
 
(c) Borrower shall deposit with the Title Company an amount sufficient to pay
for the cost of all endorsements to the Title Policies required pursuant to
Section 2(b) above and all other fees and expenses, including recording fees,
incurred by the Title Company in connection with this transaction.
 

 
2

--------------------------------------------------------------------------------

 

(d) The Mortgage Amendments shall have been properly recorded in the applicable
counties and states.
 
3. Reaffirmation of Obligations.
 
(a) Borrower hereby acknowledges and reaffirms its obligations under the Note
and the other Loan Documents, as such documents have been amended by this
Agreement, and agrees that all references to a particular Loan Document in the
Loan Documents shall be deemed to refer to such Loan Document as amended by this
     Agreement.
 
(b) Borrower hereby acknowledges and agrees that the execution and delivery of
this Agreement by Lender shall not be deemed or construed to constitute a waiver
by Lender of any default existing under any of the Loan Documents or a
commitment by Lender to otherwise modify the Loan Documents.
 
4. Representations and Warranties.  As a material inducement for Lender to enter
into this Agreement, Borrower represents and warrants to Lender that the
following matters are true and correct as of the execution of this Agreement and
also will be true and correct as of the Third Amendment Effective Date:
 
(a) To the best of Borrower’s knowledge and after giving effect to all of the
amendments reflected in this Agreement, no Event of Default by Borrower exists
under the Loan Agreement, the Note, or any of the other Loan Documents, and no
event exists which, with the giving of notice or the passage of time, or both,
would give rise to
      an Event of Default by Borrower hereunder or under any of the Loan
Documents; and
 
(b) To the best of Borrower’s knowledge, Lender is not in default and has
performed all of its obligations under the Loan Agreement and the other Loan
Documents, and Borrower does not have any claim against Lender or defense
against the enforcement of the Note, the Loan Agreement or any of the other Loan
Documents.
 
5. Effect on Loan Documents.  Except as specifically amended pursuant to the
terms of this Agreement, the terms and conditions of the Loan Documents shall
remain unmodified and in full force and effect.  In the event of any
inconsistencies between the terms of this Agreement and any terms of any of the
Loan Documents, the terms of this
    Agreement shall govern and prevail.
 
6. Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio without giving effect
to the conflicts-of-law rules and principles of such state.
 
7. Counterparts.  This Agreement may be executed and acknowledged in any number
of counterparts, all of which executed and acknowledged counterparts shall
together constitute a single document.  Signature and acknowledgment pages may
be detached from the counterparts and attached to a single copy of this document
to physically
    form one document, which may be recorded.
 

 
3

--------------------------------------------------------------------------------

 

8. Further Assurances.  At any time or from time to time upon the reasonable
request of Lender, Borrower shall, at its expense, promptly execute, acknowledge
and deliver, or cause to be executed, acknowledged, or delivered, such further
instruments and documents and perform such other acts as may be necessary or
advisable, in the
    reasonable discretion of Lender, for carrying out the intention or
facilitating the performance of the terms of this Agreement, or for assuring the
validity of, perfecting, or preserving the lien of any other Loan Documents, as
modified by this Agreement.
 
9. Attorneys’ Fees.  In the event of any dispute or litigation concerning the
enforcement, validity or interpretation of this Agreement, or any part thereof,
the losing party shall pay all costs, charges, fees and expenses (including
reasonable attorneys’ fees) paid or incurred by the prevailing party, regardless
of whether any action or proceeding
    is initiated relative to such dispute and regardless of whether any such
litigation is prosecuted to judgment.
 
10. Entire Agreement.  This Agreement contains the entire agreement between the
parties relating to the subject matters contained herein.  Any oral
representations or statements concerning the subject matters herein shall be of
no force or effect.
 


 
[Signatures on next page]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


 
“BORROWER”
 
EMERITUS CORPORATION,
 
a Washington corporation
 
By:           /s/ Eric Mendelsohn
 
Name:     Eric Mendelsohn
 
Title:       SVP Corporate Development
 


 


 


 
[Signatures continue on next page]
 


 

 
S - 1

--------------------------------------------------------------------------------

 

“LENDER”
 
NATIONWIDE HEALTH PROPERTIES, INC.,
 
a Maryland corporation
 
By:           /s/ Brent P. Chappell
 
Name:     Brent P. Chappell
 
Title:       V.P. Portfolio Management
 



 
S - 2

--------------------------------------------------------------------------------

 
